DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed on 09/05/2018. 
This action is in response to arguments and/or amendments filed on 02/06/2022. In the current amendments, claims 1-4, 8-11 and 15-18 have been amended. Claims 1-20 are pending and have been examined. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (US Pat No. 10628491 B3) in view of Decker et al. (“Information Propagation in the Bitcoin Network”, hereinafter: Decker) and further in view of Chen et al. (“A traceability chain algorithm for artificial neural networks using T–S fuzzy cognitive maps in blockchain”, hereinafter: Chen).
Regarding Claim 1 (Currently Amended)
Saxena teaches a method, comprising: connecting, by an inference engine, (col 4 lines 38-42 “The information processing system 100 includes a processor (e.g., central processor unit or “CPU”)”)
to a blockchain containing chains of reasoning data and related premise data; (col 11 lines 38-44 “As an example, the custom application may be configured to receive and process a blockchain transaction. In certain embodiments, the receipt and processing of a blockchain transaction results in the generation of blockchain data 339. In various embodiments, the blockchain data is used to provide visibility into various transactions used for the generation of a block-chain associated cognitive insight. As an example, individual blockchain transactions used to generate a particular blockchain-associated cognitive insight may be provided to a user, in detail or summary form, as evidence of the basis for the generation of the blockchain-associated cognitive insight.”) 
receiving, (col 50 lines 46-49 “Once it is received, the input data 1242 is then submitted by the cognitive application 304 to a graph query engine 326 during the application/insight composition 1240 phase.”) 
by the inference engine, (col 4 lines 38-42 “The information processing system 100 includes a processor (e.g., central processor unit or “CPU”)”) an 
inference query; (col 48 lines 61-67 “the insight agents are selected for orchestration as a result of receiving direct or indirect input data 1242 from a user. In various embodiments, the direct user input data 1242 may be a natural language inquiry. In certain embodiments, the indirect user input data 1242 may include the location of a user's device or the purpose for which it is being used.”)
retrieving from the blockchain, by the inference engine, (central processor col 4 lines 38-42) chain of reasoning data and related premise data corresponding to the inference query; (col 11 lines 38-49 “As an example, the custom application may be configured to receive and process a blockchain transaction. In certain embodiments, the receipt and processing of a blockchain transaction results in the generation of blockchain data 339. In various embodiments, the blockchain data is used to provide visibility into various transactions used for the generation of a block-chain associated cognitive insight. As an example, individual blockchain transactions used to generate a particular blockchain-associated cognitive insight may be provided to a user, in detail or summary form, as evidence of the basis for the generation of the blockchain-associated cognitive insight.”)
executing, by the inference engine, (central processor col 4 lines 38-42) …and the related premise data to generate conclusion data; (col 11 lines 38-44 “As an example, the custom application may be configured to receive and process a blockchain transaction. In certain embodiments, the receipt and processing of a blockchain transaction results in the generation of blockchain data 339. In various embodiments, the blockchain data is used to provide visibility into various transactions used for the generation of a block-chain associated cognitive insight. As an example, individual blockchain transactions used to generate a particular blockchain-associated cognitive insight may be provided to a user, in detail or summary form, as evidence of the basis for the generation of the blockchain-associated cognitive insight.”)
Saxena does not teach an automated inference process via a neural network based on the retrieved chain of reasoning data…;
tracking, by the inference engine, a plurality of intermediate conclusions output by the neural network via the automated inference process to generate the conclusion data and a plurality of timestamps at which the plurality of intermediate conclusions are output by the neural network, respectively; and sending to the blockchain, by the inference engine, the plurality of intermediate conclusions output by the neural network, and the conclusion data to be entered into the blockchain as transactions.
Decker teaches …plurality of timestamps, (pg. 7 right col second paragraph “By extracting the timestamps from the blocks at height 180'000 through 190'000 we get the distribution shown in Figure 6. By fitting the observed distribution to the exponential distribution we find a value… and therefore an expected time between two blocks of 1/,\ = 633.68 seconds”)
…
and the conclusion data to be entered into the blockchain as transactions. (Pg. 2 right col “A block b contains the set of transactions Tb that the node which created the block has committed since the previous block. The block is then distributed to all the nodes in the network and each node receiving it will roll back the tentatively committed transactions since the last block and apply the transactions from the current block.”)
Saxena and Decker are analogous art because they are both directed to blockchain.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cognitive blockchain architecture of Saxena with the information propagation in the bitcoin network of Decker. 
One of ordinary skill in the art would have been motivated to make this modification in order to avoid “inconsistency introduced by uncertainty about the validity of a given transaction” for the purpose of facilitating an attacker that attempts to rewrite Bitcoin digital transaction history as disclosed by Decker (pg. 1 right col “As transactions are validated against the replica states, any inconsistency introduces uncertainty about the validity of a given transaction. Furthermore, an inconsistency may jeopardize the security of the consensus itself. This may facilitate an attacker that attempts to rewrite transaction history. …In particular, we analyze the synchronization mechanism which fails to synchronize the information stored at the ledger with a non-negligible probability. This problem not only causes a prolonged inconsistency that goes unnoticed by a large number of nodes, but also weakens the system's defenses against attackers. We then propose some changes to the current protocol that, while not a solution to the intrinsic problems of the communication model used by Bitcoin, may mitigate them.”). 
Saxena in view of Decker does not teach an automated inference process via a neural network based on the retrieved chain of reasoning data…;
intermediate conclusions output by the neural network via the automated inference process to generate the conclusion data and a plurality of timestamps at which the plurality of intermediate conclusions are output by the neural network, respectively; and sending to the blockchain, by the inference engine, the plurality of intermediate conclusions output by the neural network, and the conclusion data to be entered into the blockchain as transactions.
Chen teaches …an automated inference process via a neural network based on the retrieved chain of reasoning data; (pg. 199 right col “A digital operation with bitcoin conducts transactions by transmitting state as debited or another state as credited in blockchain which is maintained by miners with computational process called mining. Once mined by miners, the new state is calculated to the state transition of the artificial neural networks and the next state shall be triggered in traceability chain through inference logic. The traceability chain is designed so that blockchains are globally updated in such a way that they are learned at each mine.”)
tracking, by the inference engine, a plurality of intermediate conclusions output by the neural network via the automated inference process to generate the conclusion data (Examiner interprets intermediate conclusions output of second layer/hidden layer output of neural network see FIG. 2 and pg. 200 right col “Then, the second layer where l = 2(LAl=2,m) composes these features to learn more complex features like different state of a transaction such as statetransition. Further, the third layer where l = 3(LAl=3,m) composes these complex features to learn even more complex features like state-associations of different transactions. Finally, through these layers continuous learning, traceability chain would be recognized by composing representations acquired in hierarchical layer network from non-linear transformation mechanism. This example is provided to simply explain in blockchain mining how a T–S fuzzy-based ANN algorithm traces transactions of all blocks to reach consensus concept without consensus algorithm.”)
and a plurality of …at which the plurality of intermediate conclusions are output by the neural network, respectively; (Examiner notes that FIG. 2 shows plurality of intermediate conclusions data being output to third layer from second hidden layer see pg. 203 right col “A state-transition is a visual path consisting of cause–effect relationship representing states linked together with transitions. A state can contain entry/exit transactions in Fig. 2, for example, (TX1, TX2) entry state and TX4 exit state. A typical transition can be denoted by an event and a sequence of atomic transactions by called ‘transaction chain’. A transition will execute the transaction chain when the event is triggered.”)
and sending to the blockchain, by the inference engine, the plurality of intermediate conclusions output by the neural network, (Examiner interprets intermediate conclusions output of second layer/hidden layer output of neural network see FIG. 2 and pg. 200 right col “Then, the second layer where l = 2(LAl=2,m) composes these features to learn more complex features like different state of a transaction such as statetransition. Further, the third layer where l = 3(LAl=3,m) composes these complex features to learn even more complex features like state-associations of different transactions. Finally, through these layers continuous learning, traceability chain would be recognized by composing representations acquired in hierarchical layer network from non-linear transformation mechanism. This example is provided to simply explain in blockchain mining how a T–S fuzzy-based ANN algorithm traces transactions of all blocks to reach consensus concept without consensus algorithm.”)
the plurality of timestamps at which the plurality of intermediate conclusions are output by the neural network, (Examiner notes that blockchain is a time-stamped distributed database of every transaction as evidence by pg. 1 introduction and since each transaction have timestamps associated with them examiner notes that each intermediate conclusions data have timestamps see pg. 200 right col “Then, the second layer where l = 2(LAl=2,m) composes these features to learn more complex features like different state of a transaction such as statetransition. Further, the third layer where l = 3(LAl=3,m) composes these complex features to learn even more complex features like state-associations of different transactions. Finally, through these layers continuous learning, traceability chain would be recognized by composing representations acquired in hierarchical layer network from non-linear transformation mechanism. This example is provided to simply explain in blockchain mining how a T–S fuzzy-based ANN algorithm traces transactions of all blocks to reach consensus concept without consensus algorithm.”)
Saxena, Decker and Chen are analogous art because they are all directed to blockchain.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saxena in view of Decker to Chen to include a method or system for traceability chain algorithm for artificial neural network. 
One of ordinary skill in the art would have been motivated to make this modification in order to avoid big data analytics transaction which are “poorly optimized traceability in blockchain” and instead introduce artificial intelligence of blockchain mining algorithm which runs faster than consensus algorithm as disclosed by Chen (abstract “Blockchain acts on a big data analytics because transaction data belongs to streaming data and highdimensional data from distributed computing network. Accordingly, such operation produces irrelevant data problem and further poorly optimized traceability in blockchain. So, we claim that the artificial intelligence of blockchain mining algorithm like traceability chain algorithm runs faster than consensus algorithm because of inference mechanism. Our main goal is to reach traceability decision not consensus decision as fast as possible. Thus, this article proposes a novelty approach called Takagi–Sugeno Fuzzy cognitive maps ANN as traceability chain algorithm. The numerical example of the proposed algorithm in blockchain mining is evaluated and optimized decisions experiment is analyzed.”). 
Regarding claim 8
Claim 8 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1. 
Regarding claim 15
Claim 15 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1. 
Regarding Claim 2 (Currently Amended)
Saxena in view of Decker with Chen teaches the method of claim 1.
Chen further teaches the method further comprising tracking intermediate conclusions data associated with the plurality intermediate conclusions output by the neural network. (Examiner notes that each state transitions are being track by corresponding states[first, second and third] and second layer output of the neural network is shown in FIG. 2 see pg. 203 and also see pg. 200 “In the fuzzy inference engine the corresponding association rules are explored to artificial Neural networks (ANNs) to perform intelligent learning such as deep learning. In this article, T–S fuzzybased ANN is proposed that consists of an input layer, a nonlinear hidden layer and a linear output layer with fuzzifier and defuzzifier transformation to learn inference levels of the azj for triangular fuzzy membership function. In the defuzzifier, the crisp output value is calculated the ranking of azj value using Best Non-fuzzy Performance Value (BNP).”)
Saxena, Decker and Chen are analogous art because they are all directed to blockchain.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saxena in view of Decker to incorporate the teaching of Chen to include a method or system for traceability chain algorithm for artificial neural network. 
One of ordinary skill in the art would have been motivated to make this modification in order to avoid big data analytics transaction which are “poorly optimized traceability in blockchain” and instead introduce artificial intelligence of blockchain Chen (abstract “Blockchain acts on a big data analytics because transaction data belongs to streaming data and highdimensional data from distributed computing network. Accordingly, such operation produces irrelevant data problem and further poorly optimized traceability in blockchain. So, we claim that the artificial intelligence of blockchain mining algorithm like traceability chain algorithm runs faster than consensus algorithm because of inference mechanism. Our main goal is to reach traceability decision not consensus decision as fast as possible. Thus, this article proposes a novelty approach called Takagi–Sugeno Fuzzy cognitive maps ANN as traceability chain algorithm. The numerical example of the proposed algorithm in blockchain mining is evaluated and optimized decisions experiment is analyzed.”). 
Regarding claim 9
Claim 9 recites analogous limitations to dependent claim 2 and therefore is rejected on the same ground as dependent claim 2.
Regarding claim 16
Claim 16 recites analogous limitations to dependent claim 2 and therefore is rejected on the same ground as dependent claim 2. 




Regarding claim 3 (Currently Amended)
Saxena in view of Decker with Chen teaches the method of claim 2.
Decker further teaches the method further comprising attaching timestamps to the intermediate conclusions data and to associated …to create a new chain of reasoning data to be entered into the blockchain. (Pg. 2 “As transactions are broadcast through the network the state of the ledger replicas changes. When a node receives a new transaction, it is verified and committed to the local replica. Over time the various replicas of the ledger at different nodes may become inconsistent: A node might receive a transaction that transfer coins from an account, but it did not yet receive the transaction that made those coins available to the account; • Two or more transactions might attempt to transfer the same coins multiple time. This is called a double spending attack.”)
Saxena, Chen and Decker are analogous art because they are all directed to blockchain.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saxena in view of Chen to incorporate the teaching of Decker to include a method or system for analyzing synchronization mechanism which fail to synchronize information stored at the ledger with a non-negligible probability. 
One of ordinary skill in the art would have been motivated to make this modification in order to avoid “inconsistency introduced by uncertainty about the validity of a given transaction” for the purpose of facilitating an attacker that attempts to rewrite Bitcoin digital transaction history as disclosed by Decker (pg. 1 right col “As transactions are validated against the replica states, any inconsistency introduces uncertainty about the validity of a given transaction. Furthermore, an inconsistency may jeopardize the security of the consensus itself. This may facilitate an attacker that attempts to rewrite transaction history. …In particular, we analyze the synchronization mechanism which fails to synchronize the information stored at the ledger with a non-negligible probability. This problem not only causes a prolonged inconsistency that goes unnoticed by a large number of nodes, but also weakens the system's defenses against attackers. We then propose some changes to the current protocol that, while not a solution to the intrinsic problems of the communication model used by Bitcoin, may mitigate them.”). 
Chen further teaches intermediate conclusions output by the neural network pg. 200 “In the fuzzy inference engine the corresponding association rules are explored to artificial Neural networks (ANNs) to perform intelligent learning such as deep learning. In this article, T–S fuzzybased ANN is proposed that consists of an input layer, a nonlinear hidden layer and a linear output layer with fuzzifier and defuzzifier transformation to learn inference levels of the azj for triangular fuzzy membership function. In the defuzzifier, the crisp output value is calculated the ranking of azj value using Best Non-fuzzy Performance Value (BNP).”)
Saxena, Decker and Chen are analogous art because they are all directed to blockchain.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saxena in view of Decker to Chen to include a method or system for traceability chain algorithm for artificial neural network. 
One of ordinary skill in the art would have been motivated to make this modification in order to avoid big data analytics transaction which are “poorly optimized traceability in blockchain” and instead introduce artificial intelligence of blockchain mining algorithm which runs faster than consensus algorithm as disclosed by Chen (abstract “Blockchain acts on a big data analytics because transaction data belongs to streaming data and highdimensional data from distributed computing network. Accordingly, such operation produces irrelevant data problem and further poorly optimized traceability in blockchain. So, we claim that the artificial intelligence of blockchain mining algorithm like traceability chain algorithm runs faster than consensus algorithm because of inference mechanism. Our main goal is to reach traceability decision not consensus decision as fast as possible. Thus, this article proposes a novelty approach called Takagi–Sugeno Fuzzy cognitive maps ANN as traceability chain algorithm. The numerical example of the proposed algorithm in blockchain mining is evaluated and optimized decisions experiment is analyzed.”). 

Regarding claim 10
Claim 10 recites analogous limitations to dependent claim 3 and therefore is rejected on the same ground as dependent claim 3. 
Regarding claim 17


Regarding claim 4 (Currently Amended)
Saxena in view of Decker with Chen teaches the method of claim 3.
Saxena further teaches signing the intermediate conclusions data and the associated …a private key of the inference engine. (Col 27 lines 58-64 “As an example, a blockchain associated cognitive insight 818 may contain confidential information that is only intended for a particular recipient. In one embodiment, the private key of the sender and the public key of the recipient may be used to perform cryptographic operations to encrypt a particular blockchain-associated cognitive insight 818.”)
Chen further teaches intermediate conclusions output by the neural network… (pg. 200 “In the fuzzy inference engine the corresponding association rules are explored to artificial Neural networks (ANNs) to perform intelligent learning such as deep learning. In this article, T–S fuzzybased ANN is proposed that consists of an input layer, a nonlinear hidden layer and a linear output layer with fuzzifier and defuzzifier transformation to learn inference levels of the azj for triangular fuzzy membership function. In the defuzzifier, the crisp output value is calculated the ranking of azj value using Best Non-fuzzy Performance Value (BNP).”)
Saxena, Decker and Chen are analogous art because they are all directed to blockchain.  
Saxena in view of Decker to incorporate the teaching of Chen to include a method or system for traceability chain algorithm for artificial neural network. 
One of ordinary skill in the art would have been motivated to make this modification in order to avoid big data analytics transaction which are “poorly optimized traceability in blockchain” and instead introduce artificial intelligence of blockchain mining algorithm which runs faster than consensus algorithm as disclosed by Chen (abstract “Blockchain acts on a big data analytics because transaction data belongs to streaming data and highdimensional data from distributed computing network. Accordingly, such operation produces irrelevant data problem and further poorly optimized traceability in blockchain. So, we claim that the artificial intelligence of blockchain mining algorithm like traceability chain algorithm runs faster than consensus algorithm because of inference mechanism. Our main goal is to reach traceability decision not consensus decision as fast as possible. Thus, this article proposes a novelty approach called Takagi–Sugeno Fuzzy cognitive maps ANN as traceability chain algorithm. The numerical example of the proposed algorithm in blockchain mining is evaluated and optimized decisions experiment is analyzed.”). 

Regarding claim 11
Claim 11 recites analogous limitations to dependent claim 4 and therefore is rejected on the same ground as dependent claim 4. 
Regarding claim 18
Claim 18 recites analogous limitations to dependent claim 4 and therefore is rejected on the same ground as dependent claim 4. 

Regarding claim 5
Saxena in view of Decker with Chen teaches the method of claim 1.
Saxena further teaches the method further comprising applying the inference query to a knowledge graph to obtain additional premise data. (Examiner notes that cognitive session graph 1254 and blockchain 1278 are linked together to obtain information as shown in FIG. 12a and see col 52 lines 12-24 “In various embodiments, individual nodes within cognitive personas stored in the repository of personas ‘1’ through `n` 1272 are linked 1254 to corresponding nodes in the universal knowledge repository 1280. In certain embodiments, individual nodes within cognitive personas stored in the repository of personas `1` through `n` 1272 are linked 1254 to corresponding nodes in the repository of cognitive profiles `1` through `n` 1274. In various embodiments, individual nodes within the repository of personas `1` through `n` 1272, and individual nodes within the cognitive profiles `1` through `n` 1274, are linked 1254 to corresponding nodes in the repository of cognitive blockchain knowledge `1` through `n` 1278.”)
Regarding claim 12
Claim 12 recites analogous limitations to dependent claim 5 and therefore is rejected on the same ground as dependent claim 5. 
Regarding claim 19



Regarding claim 6
Saxena in view of Decker with Chen teaches the method of claim 5.
Saxena further teaches the method further comprising retrieving from the blockchain additional chain of reasoning data corresponding to the additional premise data. (Examiner notes that blockchain 1278 has multiple nodes that are linked to other source of information to obtain information as shown in FIG. 12a also see col 11 lines 38-49 “As an example, the custom application may be configured to receive and process a blockchain transaction. In certain embodiments, the receipt and processing of a blockchain transaction results in the generation of blockchain data 339. In various embodiments, the blockchain data is used to provide visibility into various transactions used for the generation of a block-chain associated cognitive insight. As an example, individual blockchain transactions used to generate a particular blockchain-associated cognitive insight may be provided to a user, in detail or summary form, as evidence of the basis for the generation of the blockchain-associated cognitive insight.”)
Regarding claim 13
Claim 13 recites analogous limitations to dependent claim 6 and therefore is rejected on the same ground as dependent claim 6. 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (US Pat No. 10628491 B3) in view of Decker et al. (“Information Propagation in the Bitcoin Network”, hereinafter: Decker) in view of Chen et al. and further in view of Musiala et al. (US 2017/0300876 A1). 
Regarding claim 7
Saxena in view of Decker with Chen teaches the method of claim 6.
Saxena in view of Decker with Chen does not teach the method further comprising displaying the retrieved additional chain of reasoning data on the knowledge graph.  
Musiala teaches the method further comprising displaying the retrieved additional chain of reasoning data on the knowledge graph. (Para [0030] “A data analysis tool can interoperate with the Blockchain Smart Contracts Platform to pull, organize, and display data in real- time from the cryptocurrency transaction graph. The data can be made available to the various project participants (including the donors of the funds) through the web based application, in varying levels of scope/detail, based on pre-approved access rights.”)
Saxena, Decker, Chen and Musiala are analogous art because they are all directed to blockchain.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saxenain view of Decker with Chen to incorporate the teaching of Musiala to include a method or system for relying on cryptocurrency and blockchain technology for funds governance and distribution. 
allow value to be transferred over the internet, with little or no reliance on the payment systems used by the traditional banking sector” for the purpose of enabling benefits of speed, transparency, and security to materialize in the context of development and aid project as disclosed by Musiala (para [0003-0004] “According to World Bank estimates , up to 30 % of funds allocated for international development and humanitarian aid missions are lost to fraud, waste, abuse, and other forms of economic crime and ineffective governance. Further inefficiencies result from the cost and time required to move money through traditional banking systems. The cumulative effect of these difficulties has caused an erosion of trust and confidence that adversely affects the donor base and the citizen - state relations of countries that receive the funds. As is appreciated by those of ordinary skill in the art, cryptocurrency and blockchain technologies offer a new disintermediated method of remittance that allows value to be transferred over the internet, with little or no reliance on the payment systems used by the traditional banking sector.”). 
Regarding claim 14
Claim 14 recites analogous limitations to dependent claim 7 and therefore is rejected on the same ground as dependent claim 7. 
Regarding claim 20
Claim 20 recites analogous limitations to dependent claim 7 and therefore is rejected on the same ground as dependent claim 7. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han et al. (US Pat No. 10938817 B2) teaches a system for providing data security and protection using distributed ledgers to store validated data in a global knowledge graph for fraud detection. 
Shang et al. (“Tracing the Source of News Based on Blockchain”) teaches the chain structure of blockchain as the entry point, analysis the disadvantage of traditional traceability system current and this paper also teaches the technology of blockchain traceability principle and the process involved in the process of tracking, blockchain of news source tracking model is put forward.
Brannigan et al. (US 2018/0342007 A1) teaches systems and methods for allocating and distributing inventory , such as perishable product and use blockhain protocol by which to track the various products and/or tracking the transactions of the system .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.M./Examiner, Art Unit 2126     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126